Opinion filed July 11, 2013




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-13-00032-CV
                                  __________

       IN THE INTEREST OF T.D.R. AND S.L.R., CHILDREN



                       On Appeal from the 70th District Court
                                Ector County, Texas
                          Trial Court Cause No. A-132,865


                       MEMORANDUM OPINION
       Appellant, Darrell Ratliff, filed a pro se notice of appeal from an order
relating to child support. In letters dated February 1, 2013, and May 3, 2013, we
notified Appellant that the $175 filing fee was due in this case. In the second
letter, we informed Appellant that “[i]f the fee is not paid on or before May 13,
2013, this matter will be referred to our Court and the case is subject to dismissal.”
We have received no response to our letters. As of this date, Appellant has not
paid the filing fee.
      Because Appellant has failed to pay the required filing fee, we dismiss the
appeal. TEX. R. APP. P. 5, 42.3.


                                                 PER CURIAM


July 11, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                       2